            Case 0:21-cv-00125-SWS Document 33 Filed 07/30/21 Page 1 of 2



                                                                                      FILED
Stuart R. Day, WSB# 5-2244, sday@wpdn.net
Ryan J. Schwartz, WSB# 6-3611, rschwartz@wpdn.net
Ryan L. Ford, WSB# 7-4667, rford@wpdn.net
WILLIAMS, PORTER, DAY & NEVILLE, P.C.
PO Box 10700
Casper, WY 82602                                                                 11:15 am, 7/30/21
(307) 265-0700                                                              U.S. Magistrate Judge
(307) 266-2306 (facsimile)

Steven R. Popofsky, SPopofsky@kkwc.com
Pamela A. Frederick, PFrederick@kkwc.com
KLEINBERG, KAPLAN, WOLFF & COHEN, P.C.
500 Fifth Avenue
New York, NY 10110
(212) 880-9882
(212) 986-8866 (facsimile)

                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF WYOMING

RIA R SQUARED, INC.,                                )
a Delaware corporation,                             )
                                                    )
       Plaintiff,                                   )
                                                    )
       v.                                           )      Case No. 21-CV-125
                                                    )
PAUL D. MCCOWN, AND                                 )
MCCOWN ENTERPRISES, LLC,                            )
a Wyoming Limited Liability Company                 )
                                                    )
       Defendants.                                  )


    ORDER GRANTING STIPULATED MOTION FOR EXTENSION OF TIME TO
                        ANSWER COMPLAINT


       THIS MATTER coming before the Court pursuant to the Stipulated Motion for Extension

of Time to Answer Complaint, and the Court, having reviewed the Motion and the Court file herein

and being fully advised, finds that good cause exists and the Motion should be granted;

       THEREFORE IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the

Stipulated Motion for Extension of Time to Answer Complaint is hereby granted and that

Defendants Paul D. McCown and McCown Enterprises, LLC’s deadline to file their response to
         Case 0:21-cv-00125-SWS Document 33 Filed 07/30/21 Page 2 of 2




the Plaintiff’s Complaint is hereby extended to August 16, 2021.

       DATED this WKday of-XO\ 2021.


                                            __________________________________________
                                             _____________ ____________________________
                                            Honorable
                                             onorable .HOO\+5DQNLQ
                                                       .HOOO\ + 5DQNLQ
                                            8QLWHG6WDWHV0DJLVWUDWH-XGJH
